IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43768

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 580
                                               )
       Plaintiff-Respondent,                   )   Filed: June 22, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JUSTIN LEE McGINNIS,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Appeal from order denying Idaho Criminal Rule 35 motion for reduction of
       sentence, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Justin Lee McGinnis pled guilty to eluding a peace officer, Idaho Code § 49-1404(2).
The parties entered into a binding Idaho Criminal Rule 11 plea agreement. Pursuant to the
agreement and in exchange for McGinnis’ guilty plea, the State dismissed an additional charge.
McGinnis waived his right to appeal his sentence and his right to file an Idaho Criminal Rule 35
motion for reduction of his sentence.
       The district court imposed a unified five-year sentence, with a minimum period of
confinement of one year. McGinnis filed an I.C.R. 35 motion for reduction of sentence, which



                                               1
the district court denied.   McGinnis appeals, contending that the district court abused its
discretion in denying his I.C.R. 35 motion.
       We hold that McGinnis’ appellate challenge to the denial of his I.C.R. 35 motion has
been waived by his plea agreement. See I.C.R. 11(f)(1); State v. Cope, 142 Idaho 492, 495-99,
129 P.3d 1241, 1245-49 (2006); State v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251, 1252
(Ct. App. 2006). McGinnis’ plea agreement contained a clause by which he waived his right to
appeal his sentences or file an I.C.R. 35 motion. Accordingly, we dismiss McGinnis’ appeal.




                                              2